Citation Nr: 1327350	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-04 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including posttraumatic stress disorder (PTSD), chronic anxiety, and major depressive disorder.

2.  Entitlement to service connection for a headache disability.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to December 1968 in the United States Navy, and from March 1995 to June 1995 in the United States Air Force.  He had additional service in the Naval Reserves and Air Force Reserves.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his spouse testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.  

In April 2013, the Board remanded the appeal to the RO via the Appeals Management Center (AMC).  The appeal is again REMANDED to the RO via the AMC, in Washington, D.C.


REMAND

In the April 2013 remand, the Board requested that the Veteran be provided VA examinations to determine the nature and etiology of any current headache and psychiatric disabilities.  The Veteran underwent those examinations in June 2013.  However, the Board finds the reports of those examinations are incomplete.

With respect to the psychiatric disability, the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and thus an opinion on whether the PTSD was related to service was not needed.  However, the examiner also provided diagnoses of anxiety disorder, alcohol abuse, and depressive disorder but did not opine as to whether they had their onset in or were related to service.  While an opinion on alcohol abuse is not needed as it is a principal diagnosis, opinions on anxiety disorder and depressive disorder are still needed, in compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Veteran should be provided another examination.

With respect to the headaches, the examiner indicated that the Veteran did not have and had never been diagnosed with a headache condition.  The examiner stated that a headache is a symptom not a diagnosis and stated that there was no diagnosis because there is no current clinical objective evidence of diagnosable disease or pathology.  The examiner then stated that as there was no diagnosis no opinion was warranted.  

Although the examiner acknowledged that the Veteran had headaches, the record is unclear as to whether the examiner attempted to link that symptom to any diagnosable disorder.  Although the examiner indicated that there were no other significant diagnostic test findings or results, the examiner did not discuss any test findings or results.  The record is even unclear as to what findings the examiner used in rendering the opinion.  The Veteran has persistent or recurrent symptoms of disability and has provided competent lay evidence of a history of symptoms since service.  Thus, in compliance with the remand, an opinion is needed as to whether he has a disability manifested by headaches and, if so, whether it had its onset in or is related to service.  Stegall v. West, 11 Vet. App. 268 (1998).  Evidence of record indicates that the Veteran's headaches may be related to a sinus disorder or alcohol abuse.  The evidence also shows that he has hypertension, which the Board observes has been linked to headaches in some cases.  Thus, the Veteran's should be examined to obtain another opinion.

Prior to the examinations, any outstanding VA medical records should be obtained.  The record contains treatment notes from the South Texas Veterans Healthcare System through July 2013 and the San Antonio Vet Center through December 2011.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records from the South Texas Veterans Healthcare System since July 2013 and the San Antonio Vet Center since December 2011.

2.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a full mutliaxial diagnosis pursuant to DSM-IV.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder and depressive disorder had their onset in or are otherwise related to service.  The examiner should also state whether a diagnosis of PTSD is warranted and should state whether or not each criterion for a diagnosis of PTSD Is met.  If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is related to service or any stressor during service, or to fear of hostile military or terrorist activity.  The rationale for all requested opinions should be provided.

3.  Then, schedule the Veteran for a VA headaches examination with a medical doctor who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by headaches.  If the examiner finds that the Veteran has a disability manifested by headaches, then the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the disability manifested by headaches had its onset in or is otherwise related to service.  In rendering the opinions, the examiner should consider the evidence of record indicating that the Veteran's headaches may be related to a sinus disorder or alcohol abuse.  The examiner should also consider the role, if any, of the Veteran's hypertension.  The rationale for all requested opinions should be provided.  

4.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

